        Case 1:21-cv-00982-JLS Document 30 Filed 09/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NEW YORK
                             BUFFALO DIVISION



Carlanda D. Meadors, et al.,

              Plaintiffs,

       v.                                            No. 1:21-cv-982-JLS

Erie County Board of Elections, et al.,

              Defendants.



            Defendant-Intervenor India Walton’s Notice of Appeal
      Notice is hereby given that Defendant-Intervenor India Walton appeals to the

United States Court of Appeals for the Second Circuit from the Order signed by the

Honorable John L. Sinatra, Jr. of this Court on September 3, 2021 (ECF No. 28) and

from any and all of the Court’s rulings adverse to Defendant-Intervenor Walton

incorporated in, antecedent to, or ancillary to such Order.

                                              /s/ Sean E. Cooney, Esq.
                                              Sean E. Cooney, Esq.
                                              Dolce Firm
                                              1260 Delaware Avenue
                                              Buffalo, NY
                                              (716) 852-1888
                                              scooney@dolcefirm.com
Dated: Buffalo, New York
       September 7, 2021
